 



Exhibit 10.90
CONSENT AND SIXTEENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
          THIS CONSENT AND SIXTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of November 3, 2005, by and among Lenders,
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”) and MIDWAY HOME ENTERTAINMENT
INC., a Delaware corporation (“Midway”), MIDWAY AMUSEMENT GAMES, LLC, a Delaware
limited liability company (“MAG”; Midway and MAG are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), MIDWAY GAMES INC., a Delaware corporation
(“Parent”), MIDWAY GAMES WEST INC., a California corporation (“MGW”), MIDWAY
INTERACTIVE INC., a Delaware corporation (“MI”), MIDWAY SALES COMPANY, LLC, a
Delaware limited liability company (“MSC”), MIDWAY HOME STUDIOS INC., a Delaware
corporation (“MHS”), SURREAL SOFTWARE INC., a Washington corporation
(“Surreal”), MIDWAY STUDIOS – AUSTIN INC., a Texas corporation (“MSA”), MIDWAY
STUDIOS – LOS ANGELES INC., a California corporation (“MSLA”; Parent, MGW, MI,
MSC, MHS, Surreal, MSA and MSLA, are referred to hereinafter each individually
as a “U.S. Credit Party” and individually and collectively, jointly and
severally, as the “U.S. Credit Parties”).
          WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are
parties to that certain Loan and Security Agreement dated as of March 3, 2004
(as amended, modified or supplemented from time to time, the “Loan Agreement”);
          WHEREAS, Borrowers have advised Agent and Lenders that Parent desires
to form and capitalize a new subsidiary (the “French Company”) under French law
(the “French Company Formation”). Borrowers and U.S. Credit Parties desire for
Agent and Required Lenders to consent to the French Company Formation as set
forth herein; and
          WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
          2. Consent. Subject to the satisfaction of the conditions set forth in
Section 5 below, Agent and Required Lenders hereby consent to the French Company
Formation; provided that the net amount of Investments in French Company shall
not at any time exceed the applicable amounts set forth in the definition of
Permitted Investment in Section 1.1 of the Loan Agreement (as amended by this
Amendment).

 



--------------------------------------------------------------------------------



 



          3. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Loan Agreement is amended as
follows:
          (a) The definition of “Bankruptcy Code” in Section 1.1 of the Loan
Agreement is hereby amended and restated as follows:
     “Bankruptcy Code” means title 11 of the United States Code, as applicable,
and as in effect from time to time, and, in respect of UK Company and Pitbull,
UK Insolvency Laws, in respect of German Company, German Insolvency Laws, in
respect of Japan Company, Japan Insolvency Laws, in respect of Australia
Companies, Australian Insolvency Laws and in respect of French Company, French
Insolvency Laws.
          (b) The definition of “Foreign Company” in Section 1.1 of the Loan
Agreement is hereby amended and restated as follows:
     “Foreign Companies” means collectively, the Australia Companies, UK
Company, German Company, Japan Company, Pitbull and French Company.
          (c) The definition of “Permitted Investment” in Section 1.1 of the
Loan Agreement is hereby amended by deleting the word “and” at the end of clause
(l), amending clause (m) thereof so that it is now a reference to clause
(n) thereof and adding a new clause (m) to read as follows:
(m) Investments in French Company so long as the net amount of such Investments
made does not exceed (i) an amount equal to $1,000,000 plus the ordinary course
expenses of French Company at any time prior to December 31, 2005 and (ii) an
amount equal to the ordinary course expenses of French Company at any time on or
after December 31, 2005 and
          (d) The following definitions are added to Section 1.1 of the Loan
Agreement, each in their appropriate alphabetical order:
     “French Company” means Midway Games SAS, a French société par actions
simplifiée, registered with company number 484 780 333 R.C.S. Paris.
     “French Insolvency Laws” means the bankruptcy and insolvency laws as now
and hereafter applying in France.
          (e) Section 7.9 of the Loan Agreement is hereby amended and restated
as follows:
     7.9 Consignments
Consign any of their Inventory or sell any of their Inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale; provided
that Midway, UK Company and French Company may consign Inventory for

-2-



--------------------------------------------------------------------------------



 



sale in France with their distributor Nobilis S.A. with a value (based upon the
cost of such Inventory to Midway, UK Company or French Company) not to exceed
$1,000,000 at any time.
          4. Ratification. This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.
          5. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
          (a) Each party hereto shall have executed and delivered this Amendment
to Agent;
          (b) Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;
          (c) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and
          (d) All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
          6. Miscellaneous.
          (a) Warranties and Absence of Defaults. In order to induce Agent to
enter into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that the representations and warranties of Companies contained in the
Loan Agreement are true and correct as of the date hereof as if made on the date
hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).
          (b) Expenses. Companies, jointly and severally, agree to pay on demand
all costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.
          (c) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when

-3-



--------------------------------------------------------------------------------



 



executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.
          7. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.
          (b) Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
          (c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

                  MIDWAY HOME ENTERTAINMENT INC.,       a Delaware corporation
 
                MIDWAY AMUSEMENT GAMES, LLC,     a Delaware limited liability
company
 
                MIDWAY GAMES INC.,     a Delaware corporation
 
                MIDWAY GAMES WEST INC.,     a California corporation
 
                MIDWAY INTERACTIVE INC.,     a Delaware corporation
 
                MIDWAY SALES COMPANY, LLC,     a Delaware limited liability
company
 
                MIDWAY HOME STUDIOS INC.,     a Delaware corporation
 
                SURREAL SOFTWARE INC.,     a Washington corporation
 
                MIDWAY STUDIOS — AUSTIN INC.,     a Texas corporation
 
                MIDWAY STUDIOS — LOS ANGELES INC.,     a California corporation
 
           
 
  Each By   Thomas E. Powell    
 
                Title  EVP-Finance, CFO & Treasurer
 
         

Signature page to Consent and Sixteenth Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, INC.,       a California corporation, as
Agent, as UK Security Trustee and as a Lender
 
           
 
  By   John Leonard    
 
                Title   Vice President    

Signature page to Consent and Sixteenth Amendment to Loan and Security Agreement

 